Per Curiam.

Based upon a review of the evidence, the court adopts the findings, but modifies the recommendations, of the board. Respondent, Gary M. Gilmartin, is hereby publicly reprimanded. He is ordered to make full restitution of $7,630 to Sara Kaufman within sixty days of the date of this order without deduction for any attorney fees. In the event of his failure to make such payment, respondent will be immediately suspended from the practice of law in Ohio until such payment is made.
Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.